Nott, J.
I agree with my brother Colcock, that the nonsuit-ought to be set aside : whether it was meant for the same name, or not, was a question of fact for the jury ; and the variance between’ the name in the grant, and the name in the deed, is so small, I-think it ought to be presumed they were meant for the same. Many of the original grants in this State, were made to Germans ; who were, like this grantee, so ignorant, that they could neither read nor write. Few persons among them, knew how to spell their own names; -they often, therefore, varied with every conveyance. I could not enumerate the instances which have come within my own observation; I recollect one, in which, I believe, the ori--ginal name was “ Conrad,” but was spelled “ Kunrod,” and “ Coon-rad and now is most usually written and spelled Gunrod. Tn many instances, scarcely a resemblance of the original name is now found among their descendants. It would be extremely hard,that a man should lose his land, because the surveyor general, or a conveyancer, did not know how to spell his name, and he was too ignorant to inform him. Let the nonsuit be set aside.
Colcock, Brevard, and Bay, Js. concurred;